 



AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT is made and entered into as of the 2nd day
of November, 2007 by and between FIRST CHARTER CORPORATION (the “Company”), a
North Carolina corporation, and Sheila A. Stoke (“Employee”), an individual
residing in Charlotte, North Carolina.
Background Statement
     First Charter Bank (the “Bank”) is a wholly owned subsidiary of the
Company. Employee is a valued employee of the Bank. In order to induce Employee
to continue employment with the Bank and to enhance Employee’s job security, the
Company desires to provide compensation to Employee in the event Employee’s
employment is terminated following a change in control of the Company, as
hereinafter provided.
     The Company and Employee entered a Change in Control Agreement, dated
February 1, 2007, (the “Original Agreement”) whereby the Company promised to pay
Employee certain amounts and to provide Employee with certain benefits in the
event of the termination of Employee’s employment under specified conditions
following a Change in Control, as such term was defined in the Original
Agreement.
     The Company and Employee desire to amend and restate the Original Agreement
in order to bring the document into compliance with section 409A of the Internal
Revenue Code (the “Code”) and the regulations and other guidance issued
thereunder.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the compensation the Company agrees to pay to Employee, Employee’s continued
employment with the Bank, and of other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee agree as follows:
     1. Termination following a Change in Control. If a Change in Control (as
defined in Section 1(iii) hereof) occurs and if, within one year following the
Change in Control, the employment of Employee is terminated (x) by the Company
or the Bank other than for Cause or (y) by Employee for Good Reason, Employee’s
Compensation shall continue to be paid, subject to applicable withholdings, by
the Company for a period of 12 months following such termination of employment.
The Compensation described in the immediately preceding sentence, if and when
such Compensation becomes payable, shall be payable in single, lump sum payment
equal to the present value of the Compensation payments described above, such
payment to be made within 30 days of termination of Employee’s employment,
subject to section 409A of the Code and Section 6(v)(D) hereof.
     Such payment shall be made only following termination of the Employee’s
employment under circumstances entitling such Employee to Compensation
hereunder. Such payment shall be subject to applicable withholdings. The
calculation of the amount due shall be made by the independent accounting firm
then performing the Company’s independent audit, and such calculation, including
but not limited to the discount factor used to determine present value, shall be
conclusive.
     For purposes of this Agreement, the following terms shall have the meanings
indicated:

  (i)   Cause. Termination by the Company or the Bank for “Cause” shall mean (A)
termination on account of willful misconduct of a material nature by the

1



--------------------------------------------------------------------------------



 



      Employee in connection with performance of his duties as an employee;
(B) use of alcohol or narcotics that affects his ability to perform his duties
as an employee; (C) conviction of a felony or serious misdemeanor involving
moral turpitude; (D) embezzlement or theft from the Company or the Bank;
(E) gross inattention to or dereliction of duty; or (F) performance by the
Employee of any other willful acts which Employee knew or reasonably should have
known would be materially detrimental to the Company or the Bank.     (ii)  
Good Reason. Termination by the Employee for “Good Reason” shall mean (A) a
material reduction in Employee’s position, duties, responsibilities or status as
in effect immediately preceding the Change in Control, or a change in Employee’s
title resulting in a material reduction in his responsibilities or position with
the Company or the Bank as in effect immediately preceding the Change in
Control, in either case without Employee’s consent; (B) a material reduction in
the rate of Employee’s base salary as in effect immediately preceding the Change
in Control or a material decrease in the bonus percentage to which Employee was
entitled pursuant to any of the Company’s incentive bonus plans at the end of
the fiscal year immediately preceding the Change in Control, in either case
without Employee’s consent; provided, however, that nothing herein shall be
construed to guarantee the Employee’s bonus award if performance, either by the
Company or Employee, is below target as set forth in any of the Company’s such
incentive bonus plans; or (C) the relocation of Employee, without his consent,
to a location outside a 30 mile radius of Charlotte, North Carolina, following a
Change in Control.     (iii)   Change in Control. For purposes of this
Agreement, “Change in Control” shall mean (A) the consummation of a merger,
consolidation, share exchange or similar transaction of the Company with any
other corporation as a result of which the holders of the voting capital stock
of the Company as a group would receive less than 50% of the voting capital
stock of the surviving or resulting corporation; (B) the sale or transfer (other
than as security for obligations of the Company) of substantially all the assets
of the Company; (C) in the absence of a prior expression of approval by the
Board of Directors, the acquisition of more than 20% of the Company’s voting
capital stock by any person within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
person, or group including a person, who beneficially owned, as of the date of
this Agreement, more than 5% of the Company’s securities; (D) during any period
of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the Company’s shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or (E) any other change in control of
the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act
or the acquisition of control, within the meaning of Section 2(a)(2) of the Bank
Holding Company Act of 1956, as amended, or Section 602 of the Change in Bank
Control Act of 1978, of the Company by any person, company or other entity.    
(iv)   Compensation. Employee’s Compensation shall consist of the following: (A)
Employee’s annual base salary, as paid by the Company or the Bank, in effect
immediately preceding the Change in Control and (B) the average of any bonus
paid by the Company or the Bank to Employee during the two most recent fiscal
years ending prior to such Change in Control pursuant to any of the Company’s
incentive bonus plan.

2



--------------------------------------------------------------------------------



 



     2. Additional Benefits.

  (i)   Upon termination of Employee’s employment entitling Employee to
Compensation set forth in Section 1 hereof, the Company shall provide continued
coverage to Employee (including coverage for Employee’s dependents to the extent
dependent coverage is provided by the Company for its employees generally), for
such 12 month period, under such health care plans and programs in which
Employee was entitled to participate immediately prior to the date of such
termination of employment, provided that their continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that Employee and/or such dependents are barred from participating in
any such plan or program, the Company shall arrange to provide Employee and/or
such dependents with health insurance benefits for such 12 month period
substantially similar to those which Employee and/or such dependents would
otherwise have been entitled to receive under such plans and programs from which
their continued participation is barred. Such continued coverage shall be at no
cost to Employee and/or Employee’s dependents.     (ii)   However, in no event
will Employee receive from the Company the health plan coverage contemplated by
this Section 2 if Employee receives comparable insurance from any other source.
Employee expressly agrees that Employee will immediately advise the Company of
the coverage of Employee or any of Employee’s eligible dependents under a plan
or program that provides health benefits that are comparable to those provided
by the Company.     (iii)   The Company and Employee acknowledge that the
termination of the Employee’s employment under circumstances entitling such
Employee to Compensation hereunder will trigger rights to continued health care
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and further acknowledge that such COBRA coverage continuation period
will commence on the termination of Employee’s employment and not at the
termination of coverage described in Subsections (i) and (ii) hereof.

     3. Limit on Payments. It is the intention of the Company and Employee that
no portion of the payment made under this Agreement, or payments to or for
Employee under any other agreement or plan, be deemed to be an excess parachute
payment as defined in section 280G of the Code or any successor provision. The
Company and Employee agree that the present value of any payment hereunder and
any other payment to or for the benefit of Employee in the nature of
compensation, receipt of which is contingent on a Change in Control of the
Company, and to which section 280G of the Code or any successor provision
thereto applies, shall not exceed an amount equal to one dollar less than the
maximum amount that Employee may receive without becoming subject to the tax
imposed by section 4999 of the Code or any successor provision or which the
Company may pay without loss of deduction under section 280G of the Code or any
successor provisions. Present value for purposes of this Agreement shall be
calculated in accordance with section 1274(b)(2) of the Code or any successor
provision. In the event that the provisions of sections 280G and 4999 of the
Code or any successor provisions are repealed without succession, this Section 3
shall be of no further force or effect.
     4. Effect of Agreement. Nothing contained in this Agreement shall confer
upon Employee any right to continued employment by the Company or the Bank or
shall interfere in any way with the right of the Company or the Bank to
terminate his employment at any time for any reason. The provisions of this
Agreement shall not affect in any way the right or power of the Company to
change its business structure or to effect a merger, consolidation, share
exchange or similar transaction, or to dissolve or liquidate, or sell or
transfer all or part of its business or assets.

3



--------------------------------------------------------------------------------



 



     5. Source of Payment. All payments provided for under this Agreement shall
be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets shall be
made to assure payment, except as provided to the contrary in funded benefits
plans. Employee shall have no right, title or interest whatsoever in or to any
investments that the Company may make to aid the Company in meeting its
obligations hereunder. Nothing contained herein, and no action taken pursuant to
the provisions hereof, shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Company and Employee or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.
     6. General Provisions.

  (i)   Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, Employee and the Company and their respective permitted successors
and assigns. Neither this Agreement nor any right or interest hereunder shall be
assignable by Employee, his beneficiaries, or legal representatives without the
Company’s prior written consent. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, share exchange or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date Employee’s employment was terminated. As used
in this Agreement, “Company” shall mean the Company as defined herein and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 6(i) or that otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law. Employee
agrees that Fifth Third Bancorp’s assumption of this Agreement pursuant to the
merger of the Company into Fifth Third Bancorp (or a Fifth Third affiliate), if
and when that merger occurs, as provided for in their merger agreement, is
satisfactory in form and substance to Employee for purposes hereof.     (ii)  
Amendment of Agreement. This Agreement may not be modified or amended except by
an instrument in writing signed by the parties hereto, except as provided in
Subsection (v) below.     (iii)   Headings and Gender. The headings of
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement. Throughout this Agreement, whenever the context requires or permits,
the masculine gender shall include the feminine and vice versa.     (iv)  
Governing Law. This Agreement has been executed and delivered in the State of
North Carolina, and its validity, interpretation, performance, and enforcement
shall be governed by the laws of such state.     (v)   Compliance With Code
Section 409A.

  (A)   This Agreement is intended to qualify for the short term deferral
exclusion from the requirements of section 409A of the Code, as such exclusion
is

4



--------------------------------------------------------------------------------



 



      described in Treas. Reg. §1.409A-1(b)(4). Accordingly, notwithstanding any
other provision of this Agreement, the Company may amend this Agreement at any
time to the extent required to qualify for such exclusion under Code section
409A to ensure that all of the compensation provided under this Agreement will
not be subject to section 409A, as the Company may determine to be necessary or
appropriate.     (B)   Each provision of this Agreement that involves the
deferral of compensation that could be subject to Code section 409A shall be
interpreted in a manner that complies with the short term deferral exclusion
from the requirements of such section, and each provision that conflicts with
such exclusion shall be neither valid nor enforceable. This Agreement may not be
amended in any way to accelerate the payment of any amounts otherwise payable to
Employee as of the effective date of such amendment, except as may be permitted
by such exclusion under Code section 409A.     (C)   Notwithstanding any
provision of this Agreement, the Company may terminate this Agreement at any
time under any circumstances permitted by section 409A and, if the Company so
desires, cause all of its obligation hereunder to be paid out in lump sum
payments in cash as soon as practicable following such termination.     (D)  
The Company and Employee further acknowledge that, even if Employee is
determined to be a “specified employee” as such term is defined in section 409A
of the Code on the termination of Employee’s employment, that the payments to
Employee in Section 1 shall be not be required to be postponed to comply with
section 409A because of the application of the short term deferral exclusion
from the requirements of that section.     (E)   Employee acknowledges that any
tax, interest, and/or penalty resulting from non-compliance with section 409A of
the Code is his responsibility and not that of the Company, the Bank, or any of
their successors.

     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the day and year first above stated.

                      FIRST CHARTER CORPORATION
 
               
 
  By:   /s/ Josephine Sawyer                      
 
      Josephine Sawyer        
 
                    EMPLOYEE:
 
                    /s/ Sheila A. Stoke   (SEAL)                  

5